 Case 4:19-cv-00134-WTM-CLR Document 25 Filed 08/24/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION



JUSTIN MILES FORDHAM,


     Plaintiff,

V.                                       CASE NO. CV419-134


STATE OF GEORGIA, LINDSEY
KAY SMITH, and JORDAN E.
MARTINEZ,

      Defendants.




                            ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 23), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result. Plaintiff's motion      (Doc. 16) is DISMISSED AS

MOOT and the complaint is DISMISSED WITHOUT PREJUDICE. The

Clerk of Court is DIRECTED to close this case.


     SO ORDERED this           day of August 2020.



                                 WILLIAM T. MOORE, JR.'
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
